
	

113 S19 IS: To amend the Endangered Species Act of 1973 to establish a procedure for approval of certain settlements.
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 19
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Mr. Cornyn (for himself,
			 Mr. Coburn, Mr.
			 Roberts, Mr. Lee,
			 Mr. Enzi, Mr.
			 Boozman, Mr. Flake,
			 Ms. Murkowski, Mr. Vitter, Mr.
			 Inhofe, Mr. Barrasso,
			 Mr. Wicker, Mr.
			 Hatch, and Mrs. Fischer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to establish
		  a procedure for approval of certain settlements.
	
	
		1.DefinitionsSection 3 of the Endangered Species Act of
			 1973 (16 U.S.C. 1532) is amended—
			(1)by
			 redesignating—
				(A)paragraphs (1)
			 through (4) as paragraphs (2) through (5), respectively;
				(B)paragraphs (5)
			 through (10) as paragraphs (7) through (12), respectively; and
				(C)paragraphs (12)
			 through (21) as paragraphs (13) through (22), respectively;
				(2)by adding before
			 paragraph (2) (as so redesignated) the following:
				
					(1)Affected
				partiesThe term affected party means any person,
				including a business entity, or any State, tribal government, or local
				subdivision the rights of which may be affected by a determination made under
				section 4(a) in a suit brought under section
				11(g)(1)(C).
					;
				and
			(3)by adding after
			 paragraph (5) (as so redesignated) the following:
				
					(6)Covered
				settlementThe term covered settlement means a
				consent decree or a settlement agreement in an action brought under section
				11(g)(1)(C).
					.
			2.Intervention;
			 approval of covered settlementSection 11(g) of the Endangered Species Act
			 of 1973 (16 U.S.C. 1540) is amended—
			(1)in paragraph (3), by adding at the end the
			 following:
				
					(C)Publishing
				complaint; intervention
						(i)Publishing
				complaint
							(I)In
				generalNot later than 30 days after the date on which the
				plaintiff serves the defendant with the complaint in an action brought under
				paragraph (1)(C) in accordance with Rule 4 of the Federal Rules of Civil
				Procedure, the Secretary of the Interior shall publish the complaint in a
				readily accessible manner, including electronically.
							(II)Failure to
				meet deadlineThe failure of the Secretary to meet the 30-day
				deadline described in subclause (I) shall not be the basis for an action under
				paragraph (1)(C).
							(ii)Intervention
							(I)In
				generalAfter the end of the 30-day period described in clause
				(i), each affected party shall be given a reasonable opportunity to move to
				intervene in the action described in clause (i), until the end of which a party
				may not file a motion for a consent decree or to dismiss the case pursuant to a
				settlement agreement.
							(II)Rebuttable
				presumptionIn considering a motion to intervene by any affected
				party, the court shall presume, subject to rebuttal, that the interests of that
				party would not be represented adequately by the parties to the action
				described in clause (i).
							(III)Referral to
				alternative dispute resolution
								(aa)In
				generalIf the court grants a motion to intervene in the action,
				the court shall refer the action to facilitate settlement discussions
				to—
									(AA)the mediation
				program of the court; or
									(BB)a magistrate
				judge.
									(bb)Parties
				included in settlement discussionsThe settlement discussions
				described in item (aa) shall include each—
									(AA)plaintiff;
									(BB)defendant
				agency; and
									(CC)intervenor.
									;
			(2)by striking
			 paragraph (4) and inserting the following:
				
					(4)Litigation
				costs
						(A)In
				generalExcept as provided in subparagraph (B), the court, in
				issuing any final order in any suit brought under paragraph (1), may award
				costs of litigation (including reasonable attorney and expert witness fees) to
				any party, whenever the court determines such award is appropriate.
						(B)Covered
				settlement
							(i)Consent
				decreesThe court shall not award costs of litigation in any
				proposed covered settlement that is a consent decree.
							(ii)Other covered
				settlements
								(I)In
				generalFor a proposed covered settlement other than a consent
				decree, the court shall ensure that the covered settlement does not include
				payment to any plaintiff for the costs of litigation.
								(II)MotionsThe
				court shall not grant any motion, including a motion to dismiss, based on the
				proposed covered settlement described in subclause (I) if the covered
				settlement includes payment to any plaintiff for the costs of
				litigation.
								;
				and
			(3)by adding at the end the following:
				
					(6)Approval of
				covered settlement
						(A)Definition of
				speciesIn this paragraph, the term species means a
				species that is the subject of an action brought under paragraph (1)(C).
						(B)In
				general
							(i)Consent
				decreesThe court shall not approve a proposed covered settlement
				that is a consent decree unless each State and county in which the Secretary of
				the Interior believes a species occurs approves the covered settlement.
							(ii)Other covered
				settlements
								(I)In
				generalFor a proposed covered settlement other than a consent
				decree, the court shall ensure that the covered settlement is approved by each
				State and county in which the Secretary of the Interior believes a species
				occurs.
								(II)MotionsThe
				court shall not grant any motion, including a motion to dismiss, based on the
				proposed covered settlement described in subclause (I) unless the covered
				settlement is approved by each State and county in which the Secretary of the
				Interior believes a species occurs.
								(C)Notice
							(i)In
				generalThe Secretary of the Interior shall provide each State
				and county in which the Secretary of the Interior believes a species occurs
				notice of a proposed covered settlement.
							(ii)Determination
				of relevant States and countiesThe defendant in a covered
				settlement shall consult with each State described in clause (i) to determine
				each county in which the Secretary of the Interior believes a species
				occurs.
							(D)Failure to
				respondThe court may approve a covered settlement or grant a
				motion described in subparagraph (B)(ii)(II) if, not later than 45 days after
				the date on which a State or county is notified under subparagraph (C)—
							(i)(I)a State or county fails
				to respond; and
								(II)of the States or counties that respond,
				each State or county approves the covered settlement; or
								(ii)all of the
				States and counties fail to respond.
							(E)Proof of
				approvalThe defendant in a covered settlement shall prove any
				State or county approval described in this paragraph in a form—
							(i)acceptable to the
				State or county, as applicable; and
							(ii)signed by the
				State or county official authorized to approve the covered
				settlement.
							.
			
